Citation Nr: 1608889	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of overpayment in the amount of $59,589.20.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota (hereinafter referred to as the Agency of Original Jurisdiction (AOJ)).

In the Veteran's April 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such a hearing was scheduled for October 2011; however, he failed to appear and his hearing request is deemed withdrawn.  


FINDINGS OF FACT

1. In a March 7, 2010, letter, the Veteran's then fiduciary was notified of an overpayment of benefits in the amount of $59,589.20, and an enclosed form advised her that she had a period of 180 days from the date of such letter to request a waiver of the debt.
 
 2. The Veteran's request for a waiver of recovery of the overpayment was received by VA on October 22, 2010.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of benefits in the amount of $59,589.20 was not timely; accordingly, his request is denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The Board nevertheless notes that in January 2016, it was the Veteran's representative's argument that "the narrative portion of the February 2011 decision was inadequate," in that it "fail[ed] to explain what the Veteran could have been capable of doing to prevent this overpayment while he was essentially under duress and without adequate resources or control of his funds when VA gave notice."  The Board has reviewed the February 2011 decision in question, and notes that it is the statement of the case (SOC) issued as part of the appeals process regarding the Veteran's disagreement with a decision to deny his request for a waiver of overpayment due to the request having been filed in an untimely manner.  As the "narrative portion of the February 2011 decision" directly addresses why VA found the Veteran's waiver request to be untimely, the Board disagrees that he was not provided adequate information regarding his claim.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Legal Criteria, Factual Background, and Analysis

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

In a September 2009 letter, the Veteran was advised that law enforcement authorities had advised VA that from January 26, 2004, until July 21, 2008, he had been identified as fugitive felon because he was the subject of an outstanding warrant.  The Veteran was further advised that the laws and regulations prohibited VA benefits from being paid to beneficiaries while they were fugitive felons.  Therefore, it was proposed that his nonservice-connected pension benefits be stopped from March 27, 2004, to July 28, 2008.  The letter advised the Veteran that the adjustment would result in an overpayment of benefits that had been paid to him and that if the proposed decision was implemented, he would be notified of the exact amount of the overpayment, as well as given information about repayment.  

In February 2010, confirmation was obtained from the Somerset State Correctional Institute that the Veteran had been convicted on January 26, 2004, for a felony, and released on July 21, 2008.  A copy of this information was provided to his then representative, Disabled American Veterans.  See February 2010 VA Form 21-0820e, Report of Incarceration.

The next day, also in February 2010, VA advised the Veteran by letter that the action outlined in their September 2009 letter had been implemented.  Specifically, his nonservice-connected pension benefits were terminated from March 27, 2004, until July 21, 2008.  The letter explained that any individual receiving nonservice-connected pension benefits who was imprisoned in a federal, state, or local penal institution in excess of 60 days due to the conviction for a felony or misdemeanor would have his benefits terminated effective the 61st day of incarceration.  The letter further advised the Veteran that the adjustment had resulted in an overpayment of benefits which had been paid to him, and that he would be notified shortly of the exact amount of the overpayment and given information about repayment.  He was also provided instructions on how to submit new evidence for the AOJ to reconsider its decision and how to appeal the decision to the Board, if he disagreed with the AOJ's decision.

On March 7, 2010, the VA Debt Management Center informed the Veteran by letter that he had been paid $59,589.20 more than he was entitled to receive.  The letter informed the Veteran that he had the right to dispute the debt and the right to request a waiver.  The letter stated in bold print, "Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations.  Read it carefully."  [As an incidental matter, the Board notes that although a copy of the enclosed document was not included in the Veteran's claims file (either paper or virtual), the form letter noted that enclosures were included with the letter.  Therefore, the Board presumes that the Notice of Rights and Obligations document was sent to the Veteran at his address of record in March 2010, along with the notice of indebtedness.  Significantly, the Veteran has not asserted that the Notice of Rights and Obligations document was not enclosed with the March 2010 letter, and no clear evidence has been presented to rebut the presumption of regularity.  See generally Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the AOJ).]

At the time of the September 2009, February 2010, and March 2010 letters, the Veteran had been determined to be incompetent for VA purposes.  Therefore, the aforementioned letters were addressed to the Veteran's fiduciary, N.M., his mother, at her address of record.  

In a July 2010 rating decision, the Veteran was determined to be competent for VA purposes.  He was notified of this decision in September 2010, as well as VA's removal of N.M. as his fiduciary.  See September 2010 notification letter.

On October 22, 2010, a social worker at the Coatesville, Pennsylvania VA Medical Center (VAMC) submitted a letter on the Veteran's behalf, requesting a waiver of the "overpayment which occurred while he as in prison."  It was argued that a waiver was in order because he had previously been determined to be incompetent with his mother assigned as his payee.  During the time he was incarcerated, she (as his payee) continued to receive benefits on his behalf, some of which was sent to him for his "commissary needs" with the remainder of the funds used to care for his "disabled son and maintaining the household."  The request for a waiver further stated that the Veteran had only been recently determined to be competent to manage his own funds, at which time he was also informed he had an overpayment.  The request for waiver stated that a waiver was being requested because "[the Veteran] was not aware that he should not be receiving [VA benefits] while he was in prison, and his payee apparently was not aware."

In November 2010, the Veteran's request for a waiver was denied due to his failure to submit an application for a waiver within 180 days of the March 2010 notification letter.  See November 2010 VA Form 4-1837, Decision on Waiver of Indebtedness.

In the Veteran's November 2010 notice of disagreement (NOD), it was argued that "he did not know about the letter of indebtedness, as his mother did not give this to him in time to respond within the guidelines."

After reviewing the foregoing factual background as well as the evidence of record, it is the Board's opinion that the Veteran's request for a waiver of overpayment was not timely.  In particular, the record shows that at the time of the September 2009, February 2010, and March 2010 letters, the Veteran had a fiduciary, N.M.  These letters were sent to N.M. at her address of record (which was also the Veteran's address of record), and there is nothing in the record to suggest that the letters were returned as undeliverable or that there was a delay in N.M.'s receipt of those letters.  Significantly, the Veteran has not argued as such either.  Therefore, it cannot be said that she was not properly notified both of the creation of the overpayment and of her right to request a waiver of overpayment.  Neither N.M. nor the Veteran filed a request for a waiver of overpayment until more than 180 days after notice of the overpayment was issued.  

The Board acknowledges the Veteran's argument that at the time of the notification of his indebtedness (in March 2010), he was incompetent for VA purposes and thus concedes he may not have been aware of the overpayment.  However, it was precisely because of his incompetency that he was as assigned a fiduciary who was capable of filing a request for a waiver of overpayment on his behalf.  While it is regrettable that N.M. did not file a timely request for a waiver of overpayment, it does not alter the facts that she was advised on multiple occasions that an overpayment would be created once the Veteran's nonservice-connected pension benefits were adjusted.  Once advised that an overpayment had been created, she was also advised as to how she could file a request for a waiver of overpayment, and then provided the opportunity to do so.  The record does not show (and the Veteran does not argue) that N.M. filed a request for a waiver of overpayment.

To the extent that it has been argued that the Veteran and his fiduciary were not aware of their responsibilities in this matter, the Board notes that in October 2002, the Veteran was granted a waiver of indebtedness after an overpayment was created due to his receipt of nonservice-connected pension benefits during a prior period of incarceration.  At that time, the Veteran was also deemed incompetent and N.M. was his fiduciary.  After the submission of a timely request for a waiver of overpayment, it was determined that although the Veteran was at fault for the creation of the debt, due to the state of his health and financial status, collection would be against equity and good conscience.  See October 2002 Decision on Waiver of Indebtedness.  On this basis, the Board cannot agree that neither the Veteran nor his fiduciary were aware that he could seek a waiver of indebtedness, if requested within 180 days of the notice of indebtedness.

In conclusion, the facts of the case clearly show that a claim for waiver was not received by VA within the 180-day time limit mandated by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, it is determined that the Veteran's request for a waiver of overpayment was not timely, and as a matter of law, his claim must be denied. 


ORDER

Entitlement to a waiver of overpayment in the amount of $59,589.20 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


